Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 12, 2015.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-15-00054-CV



                   IN RE CONNIE V. HARRISON, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              311th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2006-68864

                         MEMORANDUM OPINION

      On January 16, 2015, relator Connie V. Harrison filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Alicia K. Franklin, presiding judge of the 311th District Court of Harris County, to
vacate an order denying a motion to dismiss and to instead issue an order granting
the same.
      Relator has not satisfied her burden to demonstrate her entitlement to
mandamus relief. Accordingly, we deny relator’s petition for writ of mandamus.




                                 PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Brown.




                                        2